

117 S1537 IS: Strategic Energy and Minerals Initiative Act of 2021
U.S. Senate
2021-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1537IN THE SENATE OF THE UNITED STATESMay 10, 2021Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo modernize certain Federal agencies for an era of strategic energy and mineral competition, and for other purposes.
1.Short titleThis Act may be cited as the Strategic Energy and Minerals Initiative Act of 2021.2.Policy of the United States(a)In generalIt is the policy of the United States to enable the private sector in the United States to compete in global energy and critical minerals markets that may be dominated by cartels, state-sponsored enterprises, and trade finance agencies that utilize the provision of credit, capital, and other financial support for strategic energy purposes.(b)Critical mineral definedIn this section, the term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (division Z of Public Law 116–260; 134 Stat. 2562; 30 U.S.C. 1606(a)).3.Strategic energy and minerals portfolio of United States International Development Finance CorporationTitle V of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9671 et seq.) is amended by adding at the end the following:1455.Strategic energy and minerals portfolioThe Corporation—(1)may provide support under title II for projects related to any type of energy, including fossil fuels, renewables (including hydropower), and nuclear energy, or the production, processing, manufacturing, or recycling of critical minerals (as defined in section 7002(a) of the Energy Act of 2020 (division Z of Public Law 116–260; 134 Stat. 2562; 30 U.S.C. 1606(a))); and(2)may not prohibit, restrict, or otherwise impede the provision of support on the basis of the type of energy involved in a project..4.Opposition to policies at multilateral development banks restricting assistance based on type of energy involved(a)In generalThe Secretary of the Treasury shall direct the United States Executive Director of each multilateral development bank to use the voice and vote of the United States at the bank to oppose all policies, rules, and regulations at the bank that restrict the provision of development assistance to developing countries on the basis of the type of energy involved, including through restrictions on upstream fossil fuel activities and the use of coal-fired electricity generation.(b)Multilateral development bank definedIn this section, the term multilateral development bank has the meaning given that term in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c)).5.Promotion of energy and minerals exports by Export-Import Bank of the United States(a)Strategic energy and minerals portfolioThe Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.) is amended by adding at the end the following:16.Strategic energy and minerals portfolio(a)In generalThe Bank shall establish a strategic energy and minerals portfolio focused on providing financing (including loans, guarantees, and insurance) for civil nuclear energy infrastructure projects (subject to subsection (c)), natural gas infrastructure projects, and critical minerals projects (including production, processing, manufacturing, or recycling), that may facilitate—(1)increases in exports of United States energy commodities, such as regasification terminals; (2)the export of United States equipment, materials, and technology; or(3)the strategic diversification of supply chains critical to the United States economy. (b)Maximum exposure cap for strategic energy portfolio(1)In generalThe aggregate amount of loans, guarantees, and insurance under subsection (a) the Bank has outstanding at any one time may not exceed $50,000,000,000.(2)Treatment of defaultsA default on financing provided under subsection (a) shall not—(A)be included in the default rate calculated by the Bank under section 8(g)(1); or(B)count for purposes of the freeze on lending provided for under section 6(a)(3).(c)LimitationThe Bank may provide financing for civil nuclear energy infrastructure projects only in countries with which the United States has in effect a nuclear cooperation agreement under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153).(d)Rule of constructionNothing in this section may be construed to lessen the obligation of the Bank to conduct rigorous due diligence and mitigate risks with respect to transactions or projects for which the Bank provides financing under this section. (e)Critical mineral definedIn this section, the term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (division Z of Public Law 116–260; 134 Stat. 2562; 30 U.S.C. 1606(a)). .(b)Promotion of energy exportsSection 2(b)(1)(C) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(C)) is amended by striking nonnuclear renewable and inserting all.(c)Modification of limitation on financing for nuclear energy exportsSection 2(b)(5)(C) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(5)(C)) is amended by striking any liquid metal fast breeder nuclear reactor or any nuclear fuel reprocessing facility and inserting any nuclear material, equipment, or technology not provided for under a nuclear cooperation agreement in effect under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153).(d)Extension of export-Import bank(1)Aggregate loan, guarantee, and insurance authoritySection 6(a) of the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)) is amended—(A)in paragraph (2), by striking fiscal years 2020 through 2027, means $135,000,000,000 and inserting 2021 through 2031, means $200,000,000,000; and(B)in paragraph (3), by striking If and inserting Except as provided in section 16(b)(2), if.(2)TerminationSection 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635f) is amended by striking 2026 and inserting 2031.6.Loan guarantees for projects that increase the domestic supply of critical mineralsSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:(13)Projects that increase the domestic supply of critical minerals (as designated by the Secretary of the Interior under section 7002(c) of the Energy Act of 2020 (division Z of Public Law 116–260; 134 Stat. 2563; 30 U.S.C. 1606(c)), including through the production, manufacturing, processing, recycling, or fabrication of mineral alternatives..7.Implementation of federal strategy to ensure secure and reliable supplies of critical mineralsNot later than 2 years after the date of the enactment of this Act, the Federal Government shall fully implement the recommendations made in the report of the Department of Commerce entitled A Federal Strategy to Ensure the Secure and Reliable Supplies of Critical Minerals and dated June 2019.